          Case 2:20-cv-00966-NR Document 176 Filed 07/23/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF PENNSYLVANIA



DONALD J. TRUMP FOR PRESIDENT, INC;
GLENN THOMPSON; MIKE KELLY;
JOHN JOYCE; GUY RESCHENTHALER;
REPUBLICAN NOATIONAL COMMITTEE;
MELANIE SPRINGHILL PATTERSON; and
CLINTON DAVID SHOW,

                         Plaintiffs,


     v.                                    Civil Action No. 2:20-CV-966


KATHY BOOCKVAR, in her capacity as
the Secretary of the Commonwealth of
Pennsylvania; ADAMS COUNTY BOARD
OF ELECTIONS; ALLEGHENY COUNTY
BOARD OF ELECTIONS; ARMSTRONG
COUNTY BOARD OF ELECTIONS;
BEAVER COUNTY BOARD OF
ELECTIONS; BEDFORD COUNTY
BOARD OF ELECTIONS; BERKS
COUNTY BOARD OF ELECTIONS;
BLAIR COUNTY BOARD OF
ELECTIONS; BRADFORD COUNTY
BOARD OF ELECTIONS; BUCKS
COUNTY BOARD OF ELECTIONS;
BUTLER COUNTY BOARD OF
ELECTIONS; CAMBRIA COUNTY BOARD
OF ELECTIONS; CAMERON COUNTY
BOARD OF ELECTIONS; CARBON
COUNTY BOARD OF ELECTIONS;
CENTRE COUNTY BOARD OF
ELECTIONS; CHESTER COUNTY BOARD
OF ELECTIONS; CLARION COUNTY
BOARD OF ELECTIONS; CLEARFIELD
COUNTY BOARD OF ELECTIONS;
CLINTON COUNTY BOARDOF
ELECTIONS; COLUMBIA COUNTY
BOARD OF ELECTIONS; CRAWFORD
COUNTY BOARD OF ELECTIONS;
      Case 2:20-cv-00966-NR Document 176 Filed 07/23/20 Page 2 of 4




CUMBERLAND COUNTY BOARD
OF ELECTIONS; DAUPHIN COUNTY
BOARD OF ELECTIONS; DELAWARE
COUNTY BOARDOF ELECTIONS;
ELK COUNTY BOARD OF ELECTIONS;
ERIE COUNTY BOARD OF ELECTIONS;
FAYETTE COUNTY BOARD OF
ELECTIONS; FOREST COUNTY BOARD
OF ELECTIONS; FRANKLIN COUNTY
BOARD OF ELECTIONS; FULTON
COUNTY BOARD OF ELECTIONS;
GREENE COUNTY BOARD OF
ELECTIONS; HUNTINGTGON COUNTY
BOARD OF ELECTIONS; INDIANA
COUNTY BOARD OF ELECTIONS;
JEFFERSON COUNTY BOARD OF
ELECTIONS; JUNIATA COUNTY
BOARD OF ELECTIONS; LACKAWANNA
COUNTY BOARD OF ELECTIONS;
LANCASTER COUNTY BOARD OF
ELECTIONS; LAWRENCE COUNTY
BOARD OF ELECTIONS; LEBANON
COUNTY BOARD OF ELECTIONS;
LEHIGH COUNTY BOARD OF
ELECTIONS; LUZERNE COUNTY BOARD
OF ELECTIONS; LYCOMING COUNTY
BOARD OF ELECTIONS; MCKEAN
COUNTY BOARD OF ELECTIONS;
MERCER COUNTY BOARD OF
ELECTIONS; MIFFLIN COUNTY BOARD
OF ELECTIONS; MONROE COUNTY
BOARD OF ELECTIONS; MONTGOMERY
COUNTY BOARD OF ELECTIONS;
MONTOUR COUNTY BOARD OF
ELECTIONS; NORTHHAMPTON COUNTY
BOARD OF ELECTIONS; NORTHUMBERLAND
COUNTY BOARD OF ELECTIONS; PERRY
COUNTY BOARD OF ELECTIONS;
PHILADELPHIA COUNTY BOARD OF
ELECTIONS; PIKE COUNTY BOARD OF
ELECTIONS; POTTER COUNTY BOARD
OF ELECTIONS; SCHUYKILL COUNTY
BOARD OF ELECTIONS; SNYDER COUNTY
BOARD OF ELECTIONS; SOMERSET COUNTY
BOARD OF ELECTIONS; SULLIVAN COUNTY
BOARD OF ELECTIONS; SUSQUEHANNA
         Case 2:20-cv-00966-NR Document 176 Filed 07/23/20 Page 3 of 4




COUNTY BOARD OF ELECTIONS; TIOGA
COUNTY BOARD OF ELECTIONS; UNION
COUNTY BOARD OF ELECTIONS; VENANGO
COUNTY BOARD OF ELECTIONS; WARREN
COUNTY BOARD OF ELECTIONS; WASHINGTON
COUNTY BOARD OF ELECTIONS; WAYNE
COUNTY BOARD OF ELECTIONS; WYOMING
COUNTY BOARD OF ELECTIONS; and YORK
COUNTY BOARD OF ELECTIONS;


                     Defendants.



                              NOTICE OF APPEARANCE

       Please enter the Appearance of Robert Eugene Grimm, Esquire, on behalf of Defendant

Greene County Board of Elections, in the above captioned matter.


A JURY TRIAL IS DEMANDED.


                                          Respectfully Submitted,

                                          /s/ROBERT EUGENE GRIMM
                                          ROBERT EUGENE GRIMM, Esquire
                                          PA ID No. 72205
                                          P.O. Box 430
                                          2698 Morgantown Road
                                          Smithfield, PA 15478
                                          (724) 569-2819
                                          rgrimm@co.greene.pa.us
                                          Attorney for Defendant
                                          Greene County Board of Elections
         Case 2:20-cv-00966-NR Document 176 Filed 07/23/20 Page 4 of 4




                               CERTIFICATE OF SERVICE


       I, Robert Eugene Grimm, Esquire, hereby certify that true and correct copies of the

foregoing Notice of Appearance has been served this 23rd day of July, 2020 by ECF Filing to:


                                    All Counsel of Record




                                            Respectfully Submitted,


                                            By:     /s/ Robert Eugene Grimm
                                                    Robert Eugene Grimm, Esquire
